*395Opinion by
Oliver, C. J.
The uncontradicted testimony of the treasurer of the petitioner corporation showed that prior to entry a submission sheet (collective exhibit 1) was submitted to the appraiser for information concerning the value of the rugs in question, and that thereafter petitioner, following its regular practice over a period of years, entered the merchandise at the purchase price, which in this instance, was the invoice value. From an examination of the record and a consideration of the facts and circumstances relating to the entry and final ap-praisement of the merchandise, the court was satisfied that the relief sought should be allowed. The petition was therefore granted.